OPINION
By-STEVENS, J.
, Tlie. solo question presented is .this: Asr suming, as we must, that all of the material allegations of the amended answer are true, *541do the allegations .therein contained state a defense to plaintiff's cause of action?
We arc unanimously of the opinion that Richards v Bank Co., 81 Oh St 348, has no application herein, and that the allegations of said answer do state a defense to the claims of plaintiff’s petition, which, if proven, would defeat plaintiff’s right of recovery. Therefore, the trial court erred in sustaining plaintiff’s demurrer to the answer of defendant.
Judgment reversed and cause remanded.
FUNK, PJ, and WASHBURN, J, concur in judgment.